PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/437,459
Filing Date: 21 Apr 2015
Appellant(s): Matsuo et al.



__________________
Mark A. Bailey, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 6, 2021 and maintained in the Advisory Action mailed July 27, 2021, from which the appeal is taken, is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

The Rejection of Claims 10, 14, 16-18 and 29 under 35 U.S.C. 103
Claims 10, 14, 16-18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desport et al. (Neurology, 1999, 53(5), 1059-1063) in view of Inui et al. (WO 2002/060472 A1), Asaka et al. (US 2009/00533334 A1) and Sojka et al. (Lancet, 1997, 349, 176-7), and as evidenced by Manera et al. (Neurology, 2018, 90 (15 Suppl), P4.432).

(2) Response to Argument
Appellant argues that the Examiner has not established a prima facie case of obviousness for the following three reasons, each of which will be addressed in turn:
(a)  The cited references fail to teach or suggest the patient population recited in claim 10.
(b)  The combination of Desport, Inui, and Asaka fails to teach or suggest suppressing the progression of amyotrophic lateral sclerosis (ALS).
(c)  One of ordinary skill in the art would not have modified Sojka in view of Desport, Inui and Asaka to meet the features of claim 10 with a reasonable expectation of success.

(a)	Appellant asserts that the patient population to be treated in the method of claim 10 must have (1) ALS with non-serious dysphagia; (2) previously received riluzole treatment; (3) riluzole treatment was successful through a certain stage of ALS progression; and (4) further riluzole treatment is no longer successful.  Appellant argues 
	Appellant’s arguments have been considered but are not persuasive.  With respect to the recitation that the ALS patient has non-serious dysphagia, this limitation has been evidenced by Manera et al. to account for the majority of ALS patients and therefore the ALS patients of Desport in the early to mid-stages of the disease would necessarily have had non-serious dysphagia with a swallowing score of 2 or higher. In particular, Manera evidences that about three-quarters of ALS patients develop dysphagia, and that the median time interval between symptom onset and severe dysphagia was about 22.9 months in the bulbar-onset form of the disease, and about 11.9 months in spinal onset patients (median of about 17.4 months for both groups). Both the instant specification (see paragraph [0002]) and the prior art (see, for example, the first paragraph of Sojka et al.) teach that ALS is a progressive neurodegenerative disease for which there is no effective cure, and that ALS patients usually die of respiratory failure 2-3 years after the onset of symptoms. Thus an ALS patient having non-serious dysphagia would encompass at least 75% of ALS patients for most, if not all, of their disease course until death. 
The limitation that the ALS patient “has been treated with and unresponsive to riluzole” was added in the after-final amendment filed on 07/06/2021. In contrast to appellant’s assertions, the claimed patient population is far broader than as defined by appellant above. In particular, there is no requirement in the claims that the patient must have experienced two or more separate “periods” of treatment with riluzole, nor even that such alleged treatment and unresponsiveness “periods” must be distinct or non-concomitant. There is also nothing in the claims that requires the riluzole treatment, or currently used is not seen or a state where the effect is not maintained, i.e., a state where the pathological progression is not suppressed by the administration of the existing therapeutic agent for ALS.” (Emphasis added). 
	The broadest reasonable interpretation (BRI) of the limitation “has been treated with and unresponsive to riluzole” therefore reads upon an ALS patient administered riluzole at least once and who did not respond in a notable or substantial manner to the riluzole treatment for at least one symptom of ALS. The individual of the claimed method may still be receiving riluzole therapy, or the therapy may have been discontinued; either interpretation is valid and therefore the limitation covers the full extent of ALS patients who have been treated, or are currently receiving treatment, with riluzole. According to the instant specification, riluzole is the only approved treatment for ALS (see paragraph [0004]), no fully effective drug exists for the treatment of ALS (see [0015]) and riluzole is “clinically effective to a limited extent” (see [0014]). Given the progressive nature of ALS and the art-recognized overall clinical ineffectiveness of riluzole, the BRI of the “unresponsive” limitation thus reads upon all ALS patients who have ever received treatment with riluzole or who still receive riluzole treatment.
	Sojka teaches ALS patients who have been treated with riluzole. Each of the patients disclosed by Sojka can be said to be “unresponsive” according to the definition in the instant specification because in each case, ultimately, the pathological progression of ALS was not suppressed by riluzole therapy. The F43 patient, for example, demonstrated an acceleration of symptom progression in response to riluzole, the M66 patient demonstrated no changes (i.e., the rate of deterioration was unchanged with riluzole), and the M51, M53 and M61 patients displayed increases in deterioration rate in about half of their disease symptoms. Each of these patients therefore can be said to be unresponsive to riluzole in that the pathological progression of the disease was not suppressed. Regardless, the state of the art recognizes that all ALS patients ultimately become “unresponsive” to riluzole therapy.


(b)	Appellant argues that the combination of references fails to teach or suggest suppressing the progression of ALS. In particular, appellant states that ALS is a neurodegenerative disease characterized by motor neuron death, and that death of these neurons leads to the characteristic muscle wasting and muscle weakness in ALS patients. Therefore, it is argued that methods for suppressing the progression of ALS would target prevention of motor neuron death and not the downstream effects caused by motor neuron death. Appellant reviews the teachings of Desport, Inui, and Asaka and asserts that none of these references provide for treating ALS symptoms associated with motor neuron death, and therefore one of skill in the art relying on these references would have had no reasonable expectation of suppressing the progression of ALS. Further, appellant argues that Asaka refers to ALS patients generally and does not distinguish between ALS patients with non-serious dysphagia and patients who have been treated with and are unresponsive to riluzole.
	Appellant’s arguments have been considered but are not persuasive. In response to appellant's argument that the references fail to show certain features of the present invention, it is noted that the features upon which appellant relies (i.e., reducing motor neuron death in order to treat ALS) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The reduction of motor neuron death is but one potential mechanism of action by which ghrelin could exert its therapeutic effect for the treatment of ALS, but this is neither recited by the claims nor evidenced to actually occur by the present specification.
	As discussed previously, the present specification at [0061] indicates that treatment of ALS, or “suppressing the progression of ALS”, includes “the control, reduction, or prevention of the pathological progression of progressive degeneration of 
	Therefore, the combined teachings of Desport, Inui, and Asaka provide for a therapeutic method of administering ghrelin to an ALS patient to reduce muscle wasting or paralysis, or else prolong survival of the patient, and thereby suppress the progression of ALS as defined by the instant specification. And given that malnutrition and decreased BMI are negatively correlated with the survival of ALS patients (as taught by Desport), and because ghrelin is demonstrated in the prior art to be successful for the treatment of malnutrition and cachexia (i.e., wasting), the skilled artisan would have had a reasonable expectation that the therapeutic administration of ghrelin to ALS patients in the early- to mid-stages of the disease would similarly be therapeutically beneficial in suppressing disease progression as claimed.
	Finally, it is not necessary that Asaka distinguishes between the allegedly different types of ALS patients because these limitations are provided by Desport as evidenced by Manera and the general knowledge in the art as discussed above. Regardless, Asaka’s teachings explicitly suggest the use of ghrelin to promote neuronal growth and treat nerve paralysis associated with ALS. 

(c)	Appellant argues that one of ordinary skill in the art would not have modified Sojka in view of Desport, Inui and Asaka to meet the features of claim 10 with a reasonable expectation of success. In particular, it is argued that the examiner’s rationale to combine the references is not proper and did not provide sufficient reasoning why one would have expected ghrelin to have a similar therapeutic effect 
	Appellant’s arguments have been considered but are not persuasive. As discussed in the advisory action mailed 07/27/2021, there is nothing of record to evidence that the two patient populations alleged by appellant as being distinct, i.e., an ALS patient previously treated with riluzole and unresponsive to further treatment, and an ALS patient who has not received riluzole treatment, would respond differently to treatment with ghrelin. There is no evidence of record to suggest that responsiveness to riluzole, or even prior treatment with riluzole, can in any way predict, modulate, or effect the subsequent efficacy of ghrelin, GHRP-6 or anamorelin in a subject.  Therefore, any potential differences in responsiveness to riluzole therapy, or lack thereof, cannot be used to extrapolate the efficacy of treatment using an altogether different agent (e.g., GHRP-6, ghrelin, or anamorelin) that functions via altogether distinct mechanisms of action. 
Appellant has provided no evidence or data to support the assertion that there are two distinct patient populations that would have different responses to ghrelin based upon their response to riluzole. Instead, what is provided in the instant application is data using aged SOD1 mice (a mouse model of ALS) showing that mice in a more advanced stage of the disease are less responsive to riluzole than mice at an earlier stage which have yet to develop ALS-like symptoms. Such later-stage SOD1 mice were then used to test the effects of ghrelin, anamorelin and GHRP-6; notably the SOD1 mice in these studies had not previously been treated with riluzole. Thus, the instant application lacks any actual data to evidence that prior treatment with riluzole can in any 
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In the instant case, Desport suggests that all ALS patients would benefit from improved nutritional status (i.e., treating malnutrition). Desport teaches that malnutrition is directly correlated to disease progression and survival, and therefore that improving a patient’s nutritional status can significantly prolong survival of a patient. Inui teaches that ghrelin can be used to treat malnutrition and wasting, and Asaka explicitly suggests the use of ghrelin for the treatment of ALS. Taken together, therefore, the combined teachings of the prior art references would have reasonably suggested to one of ordinary skill in the art that treatment of an ALS patient with ghrelin, regardless of whether that patient had been previously treated with riluzole and/or their state of responsiveness to riluzole treatment, would be therapeutically beneficial for the patient because it would treat symptoms directly correlated to the progression of the disease and survival of the patient: malnutrition and wasting. Thus, there would have been a reasonable expectation that the therapeutic administration of ghrelin to an ALS patient having non-serious dysphagia who had been treated with and unresponsive to riluzole would be therapeutically beneficial for suppressing the progression of ALS.  Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). 
	The references of record provide sufficient motivation to use ghrelin in a therapeutic manner for the treatment of all ALS patients generally, as well as a reasonable expectation that the administration of ghrelin to an individual as encompassed by the present invention would have a beneficial effect in mitigating disease symptoms and thus “treating” the patient as defined in the present specification. The Examiner therefore maintains that one of ordinary skill in the art, given the general knowledge in the art at the time of filing and the prior art references of record, would have found it obvious to have used ghrelin in the treatment of ALS patients who are unresponsive to riluzole therapy, because this simply represents a progressed stage of the disease.

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
Conferees:
/GREGORY S EMCH/Primary Examiner, Art Unit 1699

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.